Exhibit 10.20.1


PROMISSORY NOTE
 

$166,666.00  
September 13, 2006

  
FOR VALUE RECEIVED, the undersigned VOIP, INC., a Texas corporation (“Debtor”),
promises to pay to the order of BRISTOL INVESTMENT FUND LTD, or its successors
or assigns (“Lender”), on October 4, 2006 or on demand (“Maturity Date”) at
Caledonian House, Jennett Street, George Town, Grand Cayman, Cayman Islands, or
at such other place as the Lender may designate from time to time in writing to
the Debtor, in lawful money of the United States of America, the principal sum
of One Hundred and Sixty-Six Thousand Six Hundred and Sixty-Six Dollars
($166,666.00), together with interest on the unpaid principal balance of this
Note from the date hereof until paid at twelve percent (12%) per annum. In the
event of Debtor’s default hereunder, interest on amounts past due pursuant to
this Note shall be paid at a rate of eighteen percent (18%) per annum. Interest
shall be computed on the basis of a 360-day year.


The delay or failure to exercise any right hereunder shall not waive such right.
The undersigned hereby waives demand, presentment, protest, notice of dishonor
or nonpayment, notice of protest, any and all delays or lack of diligence in
collection hereof and assents to each and every extension or postponement of the
time of payment or other indulgence.


The Lender may, at any time, present this Note or any sum payable hereunder to
the Debtor in satisfaction of any sum due or payable by the Lender to Debtor for
any reason whatsoever including but not limited to the payment for securities
subscriptions.


In the event of default hereunder such that this Note is placed in the hands of
an attorney for collection (whether or not suit is filed), or if this Note is
collected by suit or legal proceedings or through bankruptcy proceedings, Debtor
agrees to pay reasonable attorney’s fees and expenses of collection.


This Note shall be governed by, and construed and interpreted in accordance
with, the laws of the State of New York. Exclusive jurisdiction relating to this
Note shall vest in courts located in New York State.


IN WITNESS WHEREOF, the undersigned has duly executed and delivered this Note
the date and year first above written.
 
VoIP, INC.


 
By:_______________________
Name:
Title:
Attest:


_______________________


 
 

--------------------------------------------------------------------------------

 
